Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 10th, 2022.  Claims 1-11 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 10th, 2022, December 3rd, 2021 has been entered.




 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The programming of the computer to determine the presence of the malaria-specific nanoparticle in the red blood cells by items (1), (2), or (3) is not sufficiently disclosed in the specification.
As amended, Examiner notes the following-
The programming of the computer to determine the presence of the malaria-specific nanoparticle in the red blood cells by items (1), (2), or (3) is not sufficiently disclosed in the specification.
identifying increases in optical scattering…” as it is not seen that any detected increase in optical scattering relative to an un-infected RBC correlates with the identification of a PTNB. 
Further, it is noted that Applicant on page 7 of the remarks (filed January 10th, 2022) points to figures 9b-III, 9c-III and 9d-III as depicting uninfected red blood cells, which appears to be in error.  
Examiner notes that from the disclosure that figure 9D, and particularly in 9D-III – 9d-IV  show an uninfected red blood cell with the optical and acoustic responses and a bright field image thereafter (see par. [0069]).
From the disclosure figure 9b-III is with respect to MIRBCs at early-ring stage (and corresponding to 9b in general), and 9c-III is with respect to MIRBCs at matured schizont stage of the parasite.

It is additionally noted that the values in figure 9 are illegible for the various graphs shown and the optical/acoustical responses and the newly-submitted replacement figure appears to be identical to the prior-filed drawing.

Reiterating and expanding from the prior Office Action mailed August 3rd, 2021, Examiner maintains that the disclosure insufficiently provides basis for the (1), (2), and (3) recited determinations of a malaria-specific nanoparticle (seen as HZ nanocrystal herein).
th, 2022 provides discussion to the disclosure in pars. [0067-0069] and general basis for the recited parameters claimed with respect to the laser, and concluding that the specification provides basis for “identifying increases in optical scattering” at these claimed parameters.
Examiner maintains that the disclosure inadequately provides basis for determining the presence of the HZ nanocrystal by way of generally “identifying increases in optical scattering of a photothermal nanobubble compared to an uninfected red blood cell.”
Examiner notes that the discussed parameters to the laser (e.g. pico/nanosecond duration, pulse fluence, and wavelength) are all discussed (pars.[0067-0069]) with respect to values found that afforded HZ nanocrystals to generate PTNB given the HZ nanocrystals’s ability to absorb at a much higher amount relative to hemoglobin and the temporal/spatial heat release.
Figures 9A-C show marked valleys in the optical scattering “IV,” however, it is not simply a matter of finding any increase in the optical scattering to determine the presence of the HZ nanocrystal in the red blood cell.
This can further be seen as in 9A wherein increases in optical scattering found and this is with respect to an isolated HZ nanocrystal in water.
Furthermore, even in fig. 9D, which is drawn to an uninfected RBC, there are deviations and variations in the optical scattering above and below 0 that provide optical scattering increases, wherein it is further seen that any general identified “increase in optical scattering…” does not provide a determination of the presence of HZ nanocrystal 

Further, the discussion to “…identifying increases in optical scattering of a phototermal nanobubble…” pre-supposed to presence and identification of a photothermal nanobubble in order to particularly characterize and correlate a found increase in optical scattering to coincide with a PTNB being present, and the claims herein do not provide prior basis and analysis which particularly identifies/particularly provides for a PTNB.

It may be that there is a particular size to the peak/valley or amount of optical scattering as in fig. 9 which provides for identifying the presence of the HZ nanocrystal in RBCs, but the disclosure does not discuss this or provide particular thresholds.
It is also seen through the disclosure that the operating parameters (e.g the fluence energy per area and duration of the applied laser) are variables that affect the optical scattering and any resultant peaks/valleys showing an increase in optical scattering, which further confounds which particular increases in optical scattering or ranges thereof constitute a determination of HZ nanocrystals in RBCs.
The disclosure does not adequately discuss what identified increases coincide with the sought “determination of the presence of the malaria-specific nanoparticle in the red blood cells…”

item (2), the above discussed remarks remain, and it is further noted that the recitation itself does not provide for a determination as sought.  The recitation of item (2) is drawn to generating a time-resolved scattering image.  The controller or any further downstream processing/programming has not been provided which allows for data analysis of this image so as “to show the presence of a photothermal nanobubble” and thus correlation to malaria-specific nanoparticle in the RBCs.  Furthermore, the disclosure does not provide basis for any general time-resolved scattering image that affords such a determination.

Similarly, in item (3), the recitation itself does not provide for a determination as sought.  The recitation of item (3) is drawn to generating an optical time response. Applicant’s disclosure provides that the expansion and collapse of the PTNB is reported in the optical scattering trace (see fig. 9A for example and the valley) and this time width may be designated as the PTNB, wherein the duration is a metric of the PTNB’s maximal size.
The recitation in item (3) does not relate to any change in scattering (i.e. defining the characteristic expansion/collapse valley) and merely speaks to generating a general optical scattering time response.  It is also seen that this lifetime is affected by the pulse duration and fluence (par. [0067]; higher energy fluence for longer PTNB lifetime and longer pulse gave lower efficacy in PTNB formation; see also the early ring stage has a shorter time window for the expansion/collapse fig. 9b compared to the time window in 9c for mature schizont stage and an assumed larger maximal size of PTNB).
 times provide for being “sufficient to measure the maximal diameter and lifetime of a photothermal nanobubble.”  
As discussed above, it appears that this step may be intended for the measurement of the time period for the characteristic “expansion and collapse” of a photothermal nanobubble.  Even so, there lacks a correlation from examining a spike of any sort and tying that spike to HZ nanocrystals in RBCs that produced the PTNB (see above with respect to the “identifying increases in optical scattering…” and lack of discussion to characteristic increases which correlate as such).  

It is additionally noted that figures 10A-C are referenced in the remarks for particular support, but such figures are not able to be ascertained as the various shapes and colors are not labeled.  This is also seen in figure 11A-B.

As seen from the above, it is also not found that the general “malaria-specific nanoparticle” is adequately supported in the disclosure.  The above-discussed other issues notwithstanding, it is seen from the disclosure that this is limited to HZ nanocrystals.  The discussion of a gold nanoparticle conjugated to a malaria-specific antibody is limited to a general profession to use such in par. [0042] and not substantiated with respect to the present claim scope.


rd, 2021, it is necessary that the controller be particularly configured to acutate the tunable laser with the parameters as claimed in order to optically excite and interrogate the prospective MIRBCs as claimed.
Herein, as amended, the claimed controller remains to insufficiently be configured to control the tunable pulsed laser as necessary to generate the PTNBs.
The amended recitation merely speaks to the computer being configured to control at least one of the cited parameters.  
As seen in pars. [0067-0069],which is relied upon for the purported disclosure to the determination of HZ nanocrystals as a malaria-specific nanoparticle in the red blood cells it is necessary that the duration (given as 70ps or 14ns, wherein the shorter 70ps showed much higher efficacy relative to the longer 14ns), the fluence (which is missing in the discussion of the isolated HZ nanocrystals of 9a, but is described as 40mJ/cm2 with MIRBCs as being a similar fluence to that used in the isolated HZ experiment), and wavelength that is provided at 532 nm.
The controller should be recited to be configured to actuate the tunable laser with respect to all of the parameters.

It is further noted that the active control of the laser with respect to pulse repetition rate is not required for the analyses as in figs. 9A-D and the determination of the presence of HZ nanocrystals as in claim 1, as it appears that such controlled pulsing of the laser by the controller takes place in a separate operation in assessing the ability 



These issues pervade through dependent claims 2-11.
Further, and particularly in claim 8, the specification inadequately provides for those acoustic signals/pressure pulses identified which correspond with a photothermal nanobubble.  Examiner notes pars. [0037,0040,0073,007] of Applicant’s specification only provides a general discussion that photothermal nanobubbles emit pressure pulses that may be detected, but inadequately discloses what “pressure pulses” or values of the acoustic signal(s) provide for the identification of a photothermal nanobubble.  Further, as discussed above, the particulars of figure 9 are illegible and wherein the replacement figure 9 filed on January 10th, 2022 appears as the same figure as prior-filed.









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the programming of the computer is indefinitely defined herein.
Initially, Examiner notes that the programming for items (1), (2), and (3) is indefinitely defined as it relies on the particular timed pulses of laser light at given fluence and wavelength, wherein the present system does not positively provide for these elements.  
Herein, as amended, the claimed controller remains to insufficiently be configured to control the tunable pulsed laser as necessary to generate the PTNBs.
The amended recitation merely speaks to the computer being configured to control at least one of the cited parameters.  
Applicant should utilize the “configured to” language with respect to the computer and the aspects of the tunable light source so as to provide recitations which are akin to a method claim, and thus provide for an active ordered set of optical interrogation steps and subsequent scatter signal collection at the detector and these scatter signals being processed/analyzed by the computer.
2 with MIRBCs as being a similar fluence to that used in the isolated HZ experiment), and wavelength that is provided at 532 nm.
The controller should be recited to be configured to actuate the tunable laser with respect to all of the parameters.

It is further noted that the active control of the laser with respect to pulse repetition rate is not required for the analyses as in figs. 9A-D and the determination of the presence of HZ nanocrystals as in claim 1, as it appears that such controlled pulsing of the laser by the controller takes place in a separate operation in assessing the ability of the PTNB to kill the malaria parasite and blood treatment applications (see pars. [0077-0082]).

Further, as in items (1), (2), and (3), the recited processes are indefinitely defined in the claims and their metes and bounds are indefinitely defined.
Likewise and in constitution with the above discussion made under 35 USC 112a/1st paragraph, with respect to item (1), it is unclear what increases of optical scattering or ranges thereof provide to “determine the presence of the malaria-specific nanoparticle in the RBCs,” wherein the identifying that coincides with such a 
 This is similarly seen with respect to item (2), wherein it is also noted that the step in and of itself does not provide for a determination as the step merely recites “generating an optical scattering image…” The prepositional phrase of “…to show the presence of a photothermal nanobubble” merely amounts to an intended use and the claim does not provide any further downstream analysis of such image to particularly define and set forth a presence of a photothermal nanobubble nor correlation to a PTNB found in a RBC.  
Likewise in item (3), the metes and bounds are unclear as it is unclear what optical scattering times are afforded (and thus providing those that are excluded) which are “sufficient to measure the maximal diameter and lifetime of the photothermal nanobubble).

Additionally, the claims are predicated on the pre-supposed result of a photothermal nanobubble wherein they do not provide a positive provision to its generation.  Does Applicant intend to provide a recitation within the claims that sets forth the controller-applied laser and its fluence, duration, and wavelength is sufficient to generate a PTNB?  Clarification is required.


Response to Arguments
Applicant's arguments filed January 10th, 2022 have been fully considered but they are not persuasive.
Applicant traverses the rejections of claims 1-11 under 35 USC 112 a/1st paragraph and 35 USC 112 b/2nd paragraph.
Examiner acknowledges Applicant’s remarks and arguments with respect to the rejection under 35 USC 112a/1st and refers Applicant to the body of the action wherein the remarks are addressed and Examiner further expands upon the remaining issues of the claims.
This is likewise seen with respect to the rejection of the claims under 35 USC 112 b/2nd paragraph, wherein partial elements have been removed in view of the amendments and further discussion is made with respect to Applicant’s remarks and remaining issues found within the claims as well as further clarifications and discussions to the remaining issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798